IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45847

STATE OF IDAHO,                                )
                                               )   Filed: November 2, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
RICARDO OZUNA, JR.,                            )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Order of the district court denying reconsideration of order denying I.C.R. 35(a)
       motion to correct illegal sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Ricardo Ozuna, Jr. was found guilty of lewd conduct with a minor under sixteen, with a
sentencing enhancement. Idaho Code §§ 18-1508, 19-2520G(2). The district court sentenced
Ozuna to a unified term of life with twenty years determinate. Ozuna appealed and this Court
affirmed his judgment of conviction. The Idaho Supreme Court denied Ozuna’s petition for
review. Subsequently, Ozuna filed a pro se Idaho Criminal 35(a) motion to correct an illegal
sentence, which the district court denied. Ozuna thereafter filed a motion for reconsideration of
the court’s order denying his Rule 35(a) motion, which the district court denied. Ozuna appeals



                                               1
asserting that the district court erred by denying his motion for reconsideration of the district
court’s denial of his I.C.R. 35(a) motion.
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to reexamine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence is excessive. Clements, 148 Idaho at 87, 218 P.3d at 1148.
       The record supports the district court’s finding that Ozuna’s sentence is not illegal.
Therefore, the district court properly denied Ozuna’s motion. Accordingly, we conclude no
abuse of discretion has been shown and the district court’s order denying Ozuna’s motion for
reconsideration of the denial of his Idaho Criminal Rule 35 motion is affirmed.




                                                 2